               Case 1:20-cv-03311-VEC Document 29 Filed 05/21/20 Page 1 of 1


                                  GABRIEL J. FISCHBARG, ESQ.
                                       ATTORNEY AT LAW
                                   230 PARK AVENUE, SUITE 904
                                   NEW YORK, NEW YORK 10169
TELEPHONE (917) 514-6261                                               CELLULAR (917) 514-6261
TELECOPIER (917) 525-2099                                              EMAIL: FIS123@YAHOO.COM




                                                    May 21, 2020

Judge Valerie E. Caproni
U.S. District Court
40 Foley Square
New York, New York 10007

      RE: Social Life Magazine Inc. v. Sentinel Insurance Co. Ltd., 20-cv-3311-VEC

Dear Judge Caproni:

I am attorney for plaintiff.

In conjunction with plaintiff’s Notice of Dismissal pursuant to Fed.R.Civ.Proc. 41(a)(1)(A)(i)
filed earlier (Doc. No. 28), this is to withdraw (1) plaintiff’s application for a preliminary
injunction (Doc. Nos. 8 & 9) and (1) plaintiff’s letter motion to reopen the record in the hearing
on May 14, 2020 (Doc. No. 24).

Plaintiff has also filed a dismissal of its appeal with the Second Circuit Court of Appeals
pursuant F.R.A.P. 42(b).

Accordingly, plaintiff believes a written order relating to the preliminary injunction hearing on
May 14, 2020 is not required.

                                                    Respectfully submitted,
                                                    /s/

                                                    Gabriel Fischbarg

cc: Charles Michael, Esq.
